     Case: 3:19-cv-00091-MPM-JMV Doc #: 290 Filed: 06/17/21 1 of 1 PageID #: 3822




                       IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION

UNITED STATES OF AMERICA, ex rel.
CAMERON JEHL                                                                       PLAINTIFFS

V.                                                                 NO. 3:19-CV-91-MPM-JMV

GGNSC SOUTHAVEN LLC D/B/A
GOLDEN LIVINGCENTER-SOUTHAVEN;
GGNSC ADMINISTRATIVE SERVICES LLC
D/B/A GOLDEN VENTURES;
GGNSC CLINICAL SERVICES LLC
D/B/A GOLDEN CLINICAL SERVICES                                                  DEFENDANTS

                                             ORDER
        This matter has come before the Court on Relator’s Motion to Seal [241] Exhibits and

Unredacted Memorandum of Law in support of his Motion to Compel and Memorandum in

support [239,240]. Defendants did not respond to the Motion to Seal. Nor has there otherwise

been a demonstration of the need to seal the aforementioned documents. Accordingly, the motion

to seal is denied.

        The Relator shall file, within two (2) business days hereof, in unredacted form, his

Motion to Compel and Memorandum of Law in Support [239, 240].

        SO ORDERED this, the 17th day of June, 2021.

                                              /s/ Jane M. Virden
                                              UNITED STATES MAGISTRATE JUDGE
